Bleckley, Chief Justice.
The judge correctly construed the statutes providing for elections respecting fences and stock-law in and for a single militia district. No provision is made for a counter-petition, or for any contest or hearing before the ordinary. The direction of the legislature to him is to perform certain ministerial acts on certain conditions, and these he is to perform without judicial interference at the instance of any citizen or number of citizens. It may be that if the preliminary conditions are not complied with, his action, and all that may be done in pursuance thereof, will be void. Metcalf vs. The State, 76 Ga. 308. But this consequence, if it be a consequence, affords no reason for entertaining a remedy by certiorari to control or supervise his ministerial conduct. Only judicial acts are amenable to such review. Eor the statutory provisions applicable see the citations in the official report.
Judgment affirmed.